Title: To George Washington from Thomas Lynch, 5 February 1776
From: Lynch, Thomas
To: Washington, George

 

Dear Sir
New York Feby 5. 1776

You have doubtless heard of my being here on a Com[mitte]e of Congress the object was to consult with Genl Lee & the People of this Place on the best manner of securing it, God knows there is ample room for it. every thing is wanting, The Strong Apathy that hold Congress in fetters is still more forceable here, however luckily Clinton is come without Force, he has none but the Mercury and one Transport Brig.
I mentioned to you some Time ago some Propositions, which Lord Drummond had been talking to me of. Genl Robinson writes to him by Clinton that he (Clinton) is very desireous of being Instrumental in bringing about the Same End, it is mysterious to me how such a Man shoud be sent on such an Errand be it as it may, it will not produce any Remission of our using the present Moment to strengthen ourselves & weaken our Enemies.
Lord Drummonds great Point is to get some Member of Congress to go home, to inform the Cabinet of the real desires and Intentions of that Body respecting the Reestablishment of Peace, to promote this Purpose he has desired me to enclose you a Letter which, after you have read, if you think it can do no harm you will be so kind as to forward to Robinson & to send his Answer to his Lordship under your Cover, Robinson will doubtless send it open to you.
Were I to guess at my Lords Motives it woud be that Lord North and his Scottish Friends found that their Places were in danger and that there is no way left to secure them but by restoring the Nation to that State in which alone little Minds can rule it vizt Peace and Quiet. indeed every Paper I have seen seem tending that way.
My best Compliments attend your Ladies & Family. Dear Sir your most Obedt Serv.

Tho. Lynch

